DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on December 30, 2020 is acknowledged.  The traversal is on the ground(s) that the Examiner has provided no indication that the claims were interpreted in light of the specification, there is a special technical feature in each group, when taken as a whole and search of all claims would not impose burden.  
This is not found persuasive. Initially, the claims were interpreted in light of the specification but the Examiner notes that although understanding claim language may be aided by explanations contained is specification, claim limitations are not to be imported from the specification into the claims. In the instant case, as discussed in the restriction requirement, the feature actually claimed and common between all groups is an ion implantation profile and as this is not a contribution over the prior art discussed in the ISR as discussed in the requirement, unity of invention is deemed lacking and the restriction is proper. Additionally, although Applicants argue that there is a specific technical feature, this is not the case. It has been held by the courts that a technical feature common between Groups is “special” when it makes a contribution over the art and in the instant case, the technical feature is not a contribution over the prior art for reasons above. Additionally, although Applicants argue that there would not be serious burden to search all claims, this is not persuasive because search burden is US practice 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because the language of the claim renders the scope unclear. Specifically, the “or” in the claim language “and/or” of line 11 allows for the glass to have second implanted and third implanted ions, second implanted ions with no third ions, or third ions with no second ions, however, it is unclear how “third” ions can be present without the existence of “second” ions. 
	Claims 2-8 are rejected for being dependent on claim 1 above. 
	Claim 6 is rejected because “n” is not defined in the claim.
	  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Busardo (WO2014155008, rejection based on corresponding English document US PN 10,570,060).
Regarding claims 1-3, 5-6 and 7 Busardo teaches a soda-lime glass substrate having first and second major opposing sides (Figure 1, and entire disclosure) wherein part of the first side is pretreated with first implanted ions (Col. 4-7 and Busardo’s claims) and a part of the first side is then treated with second different ions (i.e. different implantation profile) (see Col. 8-12 and Busardo’s claims).
	It is noted that the limitations that the substrate is “for chemical strengthening” is intended use in the preamble and the limitations that the ions reduce ion exchange upon said strengthening and the implantation profiles show controlled curvature upon said strengthening are all related to said use. It has been held by the courts that as long as the prior art is capable of said use, the claim will be met. In the instant case, Busardo teaches the claimed structure of a glass substrate having first and second different ions implanted on a first surface as claimed. Further, it is noted that Busardo’s glass is soda 12 and 1018 ions/cm2 (see Busardo’s claims), have implantation energies meeting that of Applicants’ (see Col. 5-12) and are even implanted by electron cyclotron using a voltage of 5-1000kV (see Busardo’s claims) which is the same as Applicants’. Given not only that Busardo’s substrate has the structure claimed but the ions and implantation of said ions are substantially similar to Applicants, one having ordinary skill would reasonably conclude Busardo’s substrate to have the same capabilities of use, the ions to have the same capabilities of ion exchange reducing during said use and the profiles to have the same capability of showing controlled curvature during said use absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 4: The first implantation profile has a depth within the range claimed (see Col. 4, lines 45-67 and Figures 3-4 for example). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busardo (WO2014155008, rejection based on corresponding English document US PN 
As discussed above, Busardo teaches the invention of claim 1. Busardo’s examples use a glass thickness of 0.4cm (4mm) which fails meet the claimed range, however, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. More specifically, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Busardo teaches the general conditions of the claim and although their thickness may not fall within the claimed range, given that it is well known in the art to adjust thickness depending on end use of the glass, desired strength of the glass, etc., it would have been obvious to one having ordinary skill at the time of invention to optimize the thickness as desired.
Alternatively, it is noted that Busardo does not place limits on their glass thickness and instead, only generally teaches that their glass can be used for a window of a building, vehicle window, etc. (see Busardo’s claim 10 for example). As thicknesses within the claimed range are very well known for glasses used in building windows, vehicles windows, etc. (see par 0036 in US 20130236666 as evidence), it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the claimed range in obtaining glasses used in building windows, vehicles windows, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN

Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784